11/30/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 06-0422
                                                                                L.)
                                       PR 06-0422
                                                                       NOV 3 0 2021
                                                                    Bowen Greenwood
                                                                  Clerk of Supreme Court
 IN THE MATTER OF THE PETITION OF                                            Kontana
                                                                   O 115 E
 MICHAEL T. HOWARD


      Michael T. Howard has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
Howard's application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date of the application for admission." Rule
IV.A.3, Rules of Admission.
      Howard passed the MPRE in 2008 when seeking admission to the practice of law
in Idaho. Howard is a member in good standing of the State Bar of Washington since 1999
and the State Bar of Idaho since 2000. The petition states that Howard has been practicing
law "ethically and without incident" since 2000. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Michael T. Howard to waive the
three-year test requirement for the MPRE for purposes of Howard's current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this 36 day of November, 2021.




                                                          Chief Justice
    LA    o://    44



    (94    Al 4      1 L
            Justices




2